Title: To George Washington from Vice Admiral d’Estaing, 13 July 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir
            In the Road without Sandy Hook the 13th July 1778
          
          The desire of communicating speedily with Your Excellency determines me to make a
            debarkation upon the Coast of Jersey in a village which according to the Map is to the
            Northward of the River Shrewsbury. If our common enemy are in possession and can be
            driven from it, I shall fulfil the object of my descent—An instant of liberty will
            suffice for a good patriot to dare to show himself—Every citizen will be eager to convey
            my homage to the deliverer of his country. The first moments are so pretious, above all
            upon Sea, that it may be of the greatest importance for me to be informed four and
            twenty hours sooner or later of the projects of Your Excellency. I have orders to second
            them; I dare assure you, that I will do it to the utmost of my power. To act in concert
            with a great man is the first of blessings—tis one of those which flatter me the most in
            the commission with which I am honored. An apprehension that the letter, of which I have
            now the honor to send a duplicate, may not come to hand
            ’till late, makes me hazard a step, the motive for which must be the excuse. I have the
            honor to be &c.
          
            Estaing
          
        